DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2017/058186 filed 12/20/2017, which claims benefit of the French Application No. PCT/IB2016/001786, filed 12/20/2016, has been received and acknowledged. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 24-41 are drawn to a method for manufacturing a thermally treated steel.
Group II, Claims 42-44 are drawn to a product directed to a steel coil obtained by the method of manufacturing a thermally treated steel. 
Group III, Claim 45, drawn to an apparatus directed to a thermal treatment line used for the method for manufacturing a thermally treated steel. 
Group IV, Claim 46, drawn to a computer product to implement the method for manufacturing a thermally treated steel.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature shared between Groups I through IV is the method of manufacturing a thermally treated steel as recited in instant claim 24. Such special feature is anticipated by or obvious over cited prior art Franz (U.S. 2009/0265146) (See entire disclosure of Franz). 
Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claim 24 is anticipated by or obvious over cited prior art Franz. 
In addition, the examiner presents the following below. 
Group I AND Groups II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of the method of Claim 24 of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Borell (WO-2010049600) in view of Eguchi (JPH10158747). Borell teaches selecting steel (such as DP or TRIP steel) with predefined composition and microstructure but does not teach claimed controlling. See Specification (page 1, lines 21-25) (characterizing Borell as compared to applicant's invention). See Borell (page 2, translation). Eguchi teaches claimed controlling method disclosing temperature control of thermal history by selecting the steel sheet with predefined composition and microstructure. See Eguchi (Claims 1-3 and Figures 1-10). It would have been obvious to one of ordinary skill in the art at the time of filing to perform method of Borell with conventional control method of Eguchi since Eguchi teaches it is an energy efficient approach. Likewise, Borell teaches thermal treatment line comprising heating section, soaking section, and cooling system that would be expected to be capable of performing claimed method (page 4; page 6 translation). Likewise, Borell teaches computer program that would be expected to include inputs of materials, calculating modules, and input and output for controlling temperatures that meets claimed requirement for performing claimed method. See Borell (page 6, bottom; translation).
Group II AND Groups I, III, and IV lack unity of invention because even though the inventions of these groups may require the technical feature of the coil of Claim 42 of Group II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Du (CN102851474). Du teaches uniform steel coil having yield strength and tensile strength less than 25 MPa variation (Exs. 1 and 2; page 3 of translation). Thus, the claimed standard deviation requirement would be expected to be satisfied between two points along the coil. In view of the characterization of ferrite grain, it is noted that the steel in Du would be expected to be ferrite based steel which can be considered a DP steel. Furthermore, it is unclear whether the claim is actually limited to only such listed steels in view of the dependence on Claim 24, which is not apparently limited to these specific listed steels, and in view of the awkward language (comprising a predefined product types comprising DP, .... , and DP HD steels) which may be understood to mean that these are simply possible types of steels.
Group III AND Groups I, II, and IV lack unity of invention because even though the inventions of these groups require the technical feature of the method of Claim 24 of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Borell (WO2010049600) in view of Eguchi (JPH10158747). Borell teaches selecting steel (such as DP or TRIP steel) with predefined composition and microstructure but does not teach claimed controlling. See Specification (page 1, lines 21-25) (characterizing Borell as compared to applicant's invention). See Borell (page 2, translation). Eguchi teaches claimed controlling method disclosing temperature control of thermal history by selecting the steel sheet with predefined composition and microstructure. See Eguchi (Claims 1-3 and Figures 1-10). It would have been obvious to one of ordinary skill in the art at the time of filing to perform method of Borell with conventional control method of Eguchi since Eguchi teaches it is an energy efficient approach. Likewise, Borell teaches thermal treatment line comprising heating section, soaking section, and cooling system that would be expected to be capable of performing claimed method (page 4, middle; translation). Likewise, Borell teaches computer program that would be expected to include inputs of materials, calculating modules, and input and output for controlling temperatures that meets claimed requirement for performing claimed method. See Borell (page 6, bottom; translation).
Group IV AND Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of the method of Claim 24 of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Borell (WO2010049600) in view of Eguchi (JPH10158747). Borell teaches selecting steel (such as DP or TRIP steel) with predefined composition and microstructure but does not teach claimed controlling. See Specification (page 1, lines 21-25) (characterizing Borell as compared to applicant's invention). See Borell (page 2, translation). Eguchi teaches claimed controlling method disclosing temperature control of thermal history by selecting the steel sheet with predefined composition and microstructure. See Eguchi (Claims 1-3 and Figures 1-10). It would have been obvious to one of ordinary skill in the art at the time of filing to perform method of Borell with conventional control method of Eguchi since Eguchi teaches it is an energy efficient approach. Likewise, Borell teaches thermal treatment line comprising heating section, soaking section, and cooling system that would be expected to be capable of performing claimed method (page 4, middle; translation). Likewise, Borell teaches computer program that would be expected to include inputs of materials, calculating modules, and input and output for controlling temperatures that meets claimed requirement for performing claimed method. See Borell (page 6, bottom; translation).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Regarding Groups I, III, and IV, the species relate to methods performed, apparatus, and computer program, respectively, to obtain target structure as defined by Claims 26 and/or Claim 27.
Regarding Group II, the species relate to articles formed of specifically mentioned product types in Claim 42.
As discussed above, Borell and Du teaches DP phase steels and Borell teaches other steels as well among those being claimed (TRIP, etc.).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Regarding Group I, Claims 24-25 and 28-41 are generic. Regarding Group II, Claims 42-44 are generic. Regarding Group III, Claim 45 is generic. Regarding Group IV, Claim 46 is generic. Due to the complexity of the restriction requirement, a telephone call was not made to request an oral election to the above restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735          


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735